Citation Nr: 1522833	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  07-19 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1967.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Indianapolis, Indiana, Department of Veterans Affairs (VA) Regional Office (RO).

In a December 2012 decision, the Board denied the Veteran's claim of service connection for hypertension and he appealed the decision to the U.S. Court of Appeals For Veterans Claims (Court).  The Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Remand.  In an August 2013 Order, the Court granted the motion, vacated the December 2012 Board decision, and remanded the case to the Board for further appellate review.

In May 2014 and January 2015, the Board remanded this case for further development.


FINDING OF FACT

The Veteran's hypertension did not have its clinical onset in service, was not exhibited within the first post service year, and is not otherwise related to active duty or to a service connected disability.


CONCLUSION OF LAW

The Veteran does not have hypertension that is the result of disease or injury incurred in or aggravated by active military service; hypertension is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The Board finds that the required notice was met through correspondence sent to the Veteran during the course of the claim.  See May 2005, July 2006, and September 2006 letters.

Next, VA has a duty to assist the Veteran in the development of the claim, which includes assisting in the procurement of service treatment records and pertinent treatment records and, when necessary, providing an examination.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's May 2014 and January 2015 remands, VA sent the Veteran June 2014 and October 2014 letters requesting that he identify any additional private treatment records and that he complete and return an Authorization and Consent to Release Information form for any record identified.  He did not identify any additional treatment records.  Then VA obtained additional medical opinions in July 2014 and February 2015.  This examiner reviewed the objective evidence of record, then offered opinions as to the nature of the claimed disabilities, accompanied by a rationale.  Therefore, these opinions are adequate for VA purposes.  Thus VA has complied with the May 2014 and January 2015 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Under Diagnostic Code (DC) 7101, note 1, the term "hypertension" is defined as diastolic blood pressure that is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  See 38 C.F.R. § 4.104.

As a chronic disease listed under 38 C.F.R. § 3.309, hypertension may be presumed to have been incurred in service, if it is manifested to a degree of 10 percent within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The record does not contain medical evidence of hypertension from within one year of the Veteran's September 1967 separation.  Instead, the first record of hypertension is the Veteran's July 1991 Agent Orange examination, more than 20 years after his separation.  See also September 1991 letter.  At the time of this examination, the Veteran denied a history of hypertension.  Additionally, exposure to an herbicide agent is presumed for veterans, like this veteran, who had active service in the Republic of Vietnam during the Vietnam Era (from January 9, 1962 to May 7, 1975).  38 U.S.C.A. § 1116(f).  Certain disorders are presumed to have been incurred in service if a veteran was exposed to herbicides, but hypertension is not one of these listed disorders.  See 38 C.F.R. § 3.309(e).  Thus, presumptive service connection is not warranted.

Even if the Veteran does not meet the requirements of 38 C.F.R. § 3.309, as here, the claim still can be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veteran is not precluded from establishing service connection with proof of actual direct causation).

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In this case, there is no record of a diagnosis of hypertension during service or any in-service blood pressure readings that would indicate hypertension.  The record contains two recorded blood pressure readings from the Veteran's military service.  At the time of his enlistment, the Veteran's blood pressure was 134/82.  At the time of his separation, it was 100/80.  Neither meet the requirements of hypertension under 38 C.F.R. § 4.104.  Thus, the in-service incurrence requirement is not met.

Nevertheless, the Veteran has argued that his hypertension was cause by his presumed herbicide exposure.  The Veteran's representative has submitted arguments referring to medical articles indicating a possible connection between herbicide exposure and hypertension, but to date there is no medical evidence that this is the case in this situation.  See September 2010 and May 2015 representative statements.  Instead, the medical evidence of record includes a February 2015 negative medical nexus opinion.  In the accompanying rationale, this examiner noted the length of time between the Veteran's separation from service and the development of hypertension; the medical literature finding only a limited or suggestive association between the two; and the fact that most adult hypertension was primary (essential) hypertension with no known cause.  Specifically, she noted that most primary hypertension developed gradually over years and was a common medical condition in the general population.

A lay person, such as the Veteran may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, however, given the extensive passage of time, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case. 

Alternately, service connection for these disabilities may be established by a continuity of symptomatology.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303; Walker v. Shinseki, 708 F.3d 1331 , (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions, such as hypertension, explicitly recognized as chronic 38 C.F.R. § 3.309(a) ).  The Veteran has not alleged and the record does not indicate that he has endured continuous symptoms of hypertension since service.   As noted above, the evidence of record suggests an initial onset of hypertension more than twenty years after his separation from service.  As the record does not suggest hypertension for more than 20 years after the Veteran's separation, there is no basis for a finding of continuity of symptoms since service.  Therefore, direct service connection is not warranted.

The Veteran has alternatively claimed service connection for hypertension secondary to his service connected diabetes mellitus, type II, posttraumatic stress disorder (PTSD), and coronary artery disease (CAD).  Secondary service connection requires (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

As noted above, the Veteran has a current diagnosis of hypertension.  Additionally, the record shows that he has been service connected for diabetes mellitus, type II, PTSD, and CAD.  Thus, the first two requirements for secondary service connection have been satisfied.  The remaining question is whether the record contains medical nexus evidence establishing a connection between one of the service-connected disabilities and the current hypertension.

With regard to diabetes, the July 2014 VA examiner noted that some of the medical literature suggested that hypertension could be aggravated by factors including diabetes.  This examiner, however, did not provide a positive medical nexus opinion linking the two in this veteran's case.  Instead, the November 2006 VA examiner found that the Veteran's mild hypertension was not due to diabetes, nor worsened by it.  The December 2010 examiner noted that the Veteran's hypertension predated his diabetes by seven years and, therefore, it was less likely than not that the hypertension was related to the diabetes.  See also November 2011 VA examination.  The November 2011 VA examiner also noted that there was no evidence of diabetic nephropathy.  The record does not contain medical evidence showing a link between the Veteran's service connected diabetes mellitus, type II, and his current hypertension.  These opinions are not contradicted in the medical evidence of record.

With regard to PTSD, the December 2010 VA examiner found no evidence in the clinical record that there was a direct relationship between the Veteran's service connected PTSD and poorly-controlled chronic hypertension.  This examiner noted that while it was well known that stress can temporarily elevate blood pressure in all individuals, this was a normal response to catecholamine release and such temporary elevation did not cause a permanent elevation of the blood pressure.  Likewise, the November 2011 VA examiner found that it was not at least as likely as not that the Veteran's hypertension was caused by PTSD.  Ultimately, this examiner found no evidence that PTSD causes or permanently aggravates hypertension.  These opinions are not contradicted in the medical evidence of record.

Finally, with regard to CAD, the July 2014 VA examiner found that the Veteran's hypertension was less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service connected CAD.  This examiner noted that the Veteran's hypertension predated his CAD by several years and therefore could not have been caused by his CAD.  Additionally, this examiner found that the Veteran's hypertension was not aggravated by his CAD, noting that people with high blood pressure are more likely to develop coronary artery disease, because high blood pressure puts added force against the artery walls, however, the opposite (which is the Veteran's contention in this case) was not true.  The examiner stated that there was no research showing that having coronary artery disease could worsen hypertension.  This opinion is not contradicted by the medical evidence of record.

Again, to the extent that the Veteran himself believes his hypertension is due to a service-connected disability, the question of causation is not the type of immediately observable cause-and-effect relationship contemplated by Jandreau, 492 F.3d 1372.  Thus, the Veteran is not competent to address the etiology of his hypertension and, therefore, the lay evidence is insufficient to establish a nexus between the Veteran's hypertension and his service connected diabetes mellitus, type II, PTSD, or CAD.  Thus, secondary service connection is warranted.

For reasons expressed immediately above, the claim of service connection for hypertension must be denied. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



(CONTINUED ON NEXT PAGE)

ORDER

Service connection for hypertension is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


